People v Montanez (2022 NY Slip Op 01324)





People v Montanez


2022 NY Slip Op 01324


Decided on March 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
LARA J. GENOVESI, JJ.


2020-09088
 (Ind. No. 2507/19)

[*1]The People of the State of New York, respondent,
vGordon Montanez, appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jean M. Joyce, and Melissa Wachs of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (John T. Hecht, J.), rendered September 22, 2020, convicting him of criminal possession of a firearm, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Thomas, 34 NY3d 545, 565-566; People v Lopez, 6 NY3d 248, 256-257; People v Headley, 197 AD3d 1329, 1330). The defendant's valid waiver of the right to appeal precludes appellate review of his contention that the mandatory surcharge, DNA databank fee, and crime victim assistance fee should be vacated pursuant to CPL 420.35(2-a) (see People v Wilson, 168 AD3d 889, 890; People v Logan, 125 AD3d 688).
CONNOLLY, J.P., CHAMBERS, ROMAN and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court